Rugg, J.
The defendant has argued that testimony by the payee of notes, to the effect that the maker made a certain payment to her before the statute of limitations had run, and that, thereupon, in the maker’s presence, the payee wrote an indorsement of payment on the back of each of the notes in suit, and that he then promised to pay the balance due, was inadmissible. There is nothing in this contention. Under R. L. c. 202, §13, a mere indorsement of payment by the holder of a note, standing by itself and without corroboration from circumstances or other evidence, is not sufficient to lift the bar of the statute of limitations. But this statute has no application where there is evidence outside the indorsement. Sibley v. Phelps, 6 Cush. 172. The plaintiff’s testimony as to the circumstances, under which the payment and the indorsements were made, and the accompanying conversation, was ample to show a payment made within six years by the defendant. The rulings requested by the defendant were properly refused, and those given by the Superior Court aptly stated the law applicable to the issues and the evi*349dence. The case is so clear that the exceptions appear frivolous. Therefore, double costs are imposed, and interest at the rate of twelve per cent a year upon the amount found due as debt, from the time when the exceptions were allowed, and it is

So ordered.